     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 1 of 38 Page ID #:1582



1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10    UNITED STATES OF AMERICA,                 CR No. 18-121(A)-SJO

11                Plaintiff,                    T R I A L
                                                I N D I C T M E N T
12                v.
                                                [18 U.S.C. § 371: Conspiracy; 18
13    CARLOS MIGUEL FERNANDEZ,                  U.S.C. § 922(a)(1)(A): Engaging in
        aka “the38superman,”                    the Business of Dealing in
14    EDWARD YASUSHIRO ARAO,                    Firearms Without a License; 18
                                                U.S.C. § 922(d)(1): Disposing of a
15                Defendants.                   Firearm to a Prohibited Person; 18
                                                U.S.C. § 924(a)(1)(A): False
16                                              Statement in a Federal Firearm
                                                Licensee’s Records During Purchase
17                                              of a Firearm; 18 U.S.C. § 2:
                                                Aiding and Abetting and Causing an
18                                              Act to be Done]

19

20                                INTRODUCTORY ALLEGATIONS
21          At all times relevant to this Indictment:
22          1.    Defendant CARLOS MIGUEL FERNANDEZ, also known as
23    “the38superman” (“FERNANDEZ”) was a Detective with the Gardena Police
24    Department, peace officer, and sworn member of a law enforcement
25    agency who was paid on a full-time basis.
26          2.    Defendant EDWARD YASUSHIRO ARAO (“ARAO”) was a Police
27    Officer with the Gardena Police Department, peace officer, and sworn
28    member of a law enforcement agency who was paid on a full-time basis.

                               THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 2 of 38 Page ID #:1583



1           3.    Defendant Oscar Maravilla Camacho, Jr. (“Camacho Jr.”) was

2     a resident of California.       Defendant Camacho Jr. was prohibited from

3     possessing, purchasing, and using firearms and ammunition, having

4     been convicted of the following felony crimes, each punishable by a

5     term of imprisonment exceeding one year: Possession of a Controlled

6     Substance for Sale, in violation of California Health and Safety Code

7     Section 11378, and Conspiracy to Commit a Crime, in violation of

8     California Penal Code Section 182(a)(1), in the Superior Court of the

9     State of California, County of Santa Clara, in case number C1087930,

10    on or about October 18, 2011.        Defendant Camacho Jr. used Instagram

11    account “calichilivin.”

12          4.    Defendant Oscar Morales Camacho, Sr. (“Camacho Sr.”) was a

13    resident of California and the father of defendant Camacho Jr.

14          5.    Defendant Rafael Ruben Camacho Maravilla (“Camacho

15    Maravilla”) was a resident of California and the brother of defendant

16    Camacho Jr.

17          6.    Turner’s Outdoorsman, located at 11336 Firestone Boulevard,

18    in Norwalk, California (“Turner’s Outdoorsman”), was a federal

19    firearms licensee under the provisions of Title 18, United States

20    Code, Chapter 44.

21          7.    Ammo Brothers, located at 15979 South Piuma Avenue, in

22    Cerritos, California (“Ammo Brothers”), was a federal firearms

23    licensee under the provisions of Title 18, United States Code,

24    Chapter 44.

25          8.    Ronin Tactical Group, located at 1931 West Artesia

26    Boulevard, Unit A, in Gardena, California (“Ronin Tactical”), was a

27

28
                                             2
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 3 of 38 Page ID #:1584



1     federal firearms licensee under the provisions of Title 18, United

2     States Code, Chapter 44.

3           9.    The United States Department of Justice, Bureau of Alcohol,

4     Tobacco, Firearms and Explosives (“ATF”) authorized federally

5     licensed firearms dealers (“federal firearms licensees” or “FFLs”) to

6     import, manufacture, and engage in the business of dealing in

7     firearms.    The ATF required all FFLs to document firearms sales and

8     purchases on an ATF Form 4473, a form that was completed by the FFL

9     and the firearm purchaser.       The documentation process included the

10    following requirements:

11                a.    At the time the purchaser submitted an application to

12    purchase a firearm, the purchaser was required to certify on ATF Form

13    4473 that he or she was the “actual buyer” of the firearm.             ATF Form

14    4473 advised that: “You are not the actual buyer if you are acquiring

15    the firearm(s) on behalf of another person.”

16                b.    At the time the purchaser took possession of the

17    firearm, which generally was at the conclusion of the ten-day waiting

18    period, the purchaser was required to re-certify on the ATF Form 4473

19    that all of the assertions previously made on the ATF Form 4473

20    during the initial application were true, correct, and complete.

21          10.   At no time relevant to this First Superseding Indictment,

22    including specifically between on or about July 10, 2015, and in or

23    about September 2017, was defendant FERNANDEZ licensed to import,

24    manufacture, or engage in the business of dealing in firearms.

25          11.   Between on or about June 14, 2013, and on or about November

26    30, 2017, defendant ARAO was the CEO of Ronin Tactical.

27

28
                                             3
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 4 of 38 Page ID #:1585



1           12.   At no time relevant to this First Superseding Indictment,

2     including specifically between on or about May 28, 2015, and on or

3     about July 26, 2017, was defendant ARAO himself licensed to import,

4     manufacture, or engage in the business of dealing in firearms.

5           13.   These Introductory Allegations are hereby incorporated by

6     reference into each count of this First Superseding Indictment as

7     though set forth fully therein.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             4
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 5 of 38 Page ID #:1586



1                                         COUNT ONE

2                                    [18 U.S.C. § 371]

3     A.    OBJECT OF THE CONSPIRACY

4           14.   Beginning on or before July 10, 2015 and continuing through

5     on or about July 26, 2017, in Los Angeles County, within the Central

6     District of California, and elsewhere, defendants FERNANDEZ and ARAO,

7     together with others known and unknown to the Grand Jury, conspired

8     and agreed with each other to knowingly, intentionally, and willfully

9     engage in the business of dealing in firearms without a license, in

10    violation of Title 18, United States Code, Section 922(a)(1)(A).

11    B.    MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE

12          ACCOMPLISHED

13          15.   The object of the conspiracy was to be accomplished, in

14    substance, as follows:

15                a.    Defendant FERNANDEZ would purchase off-Roster

16    firearms.

17                b.    Defendant ARAO would transfer off-Roster firearms from

18    Ronin Tactical Group to himself.

19                c.    Defendants FERNANDEZ and ARAO would advertise and sell

20    off-Roster firearms, in many cases Colt .38 caliber pistols, in

21    private party transfers, without a federal firearms license.

22                d.    Defendant FERNANDEZ would advertise firearms for

23    himself and defendant ARAO on defendant FERNANDEZ’s Instagram

24    account, called “the38superman,” which had approximately 133 posts,

25    almost all of which were images of firearms along with a description

26    of the firearm or firearms.

27

28
                                             5
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 6 of 38 Page ID #:1587



1                 e.     Defendant ARAO would advertise firearms on an

2     Instagram account called “RONINTACTICALGROUP,” which had

3     approximately 25 posts about firearms.

4                 f.     Defendants FERNANDEZ and ARAO would use

5     “the38superman” name and Ronin Tactical Group to co-market guns at

6     gun shows.

7                 g.     Defendants FERNANDEZ and ARAO would negotiate prices

8     and terms for the firearms sales with prospective buyers.

9                 h.     Defendants FERNANDEZ and ARAO would arrange the time,

10    date, and location for the sale of the firearms to take place.

11                i.     Defendants FERNANDEZ and ARAO would bring, and arrange

12    for others to bring, firearms to the agreed-upon locations.

13                j.     Defendants FERNANDEZ and ARAO would deliver, and would

14    arrange for others to deliver, firearms to the location for the

15    purchase and for delivery to the buyer.

16                k.     Defendants FERNANDEZ and ARAO accepted payments for

17    the firearms from the buyers.

18    C.    OVERT ACTS

19          16.   On or about the following dates, in furtherance of the

20    conspiracy and to accomplish the object of the conspiracy, defendants

21    FERNANDEZ and ARAO, and others known and unknown to the Grand Jury,

22    committed various overt acts within the Central District of

23    California, and elsewhere, including, but not limited to, the

24    following:

25          Overt Act No. 1:        On September 15, 2015, defendant FERNANDEZ

26    created the Instagram account “the38superman” to advertise and sell

27    firearms.

28
                                             6
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 7 of 38 Page ID #:1588



1           Overt Act No. 2:        On September 17, 2015, defendant FERNANDEZ

2     posted to the Instagram account “the38superman” a photograph of three

3     guns placed around the Spanish words “Clava La Fusca Hay Reten,

4     which translates to “Hide Your Gun.         There’s a checkpoint.”

5           Overt Act No. 3:        On October 2, 2016, defendant FERNANDEZ

6     posted to the Instagram account “the38superman” a photograph of gun

7     with one hat that says “Culiacan,” one hat that says “Sinaloa,” and a

8     bottle of Mezcal.

9           Overt Act No. 4:        On December 25, 2015, defendant FERNANDEZ

10    posted the following on the “the38superman” Instagram account: “I

11    have 10 colt 038 Supers for sale in California.           If you interested

12    send me a DM and I will show you what I have.           If not, you can find

13    me at the Gun Show in Ontario 2nd and 3rd of January.            The prices

14    will be between 2k and 6500.         THE most expensive ones are the limited

15    Edition Edison Merry Christmas my friend.”

16          Overt Act No. 5:        On April 1, 2016, defendant FERNANDEZ

17    exchanged the following series of messages through the

18    “the38superman” Instagram account with Instagram user “vargas_556.”

19          vargas_556:         I will need to pay my tickets, call me at

20                              Turners.    Turners said that I can’t transfer it

21                              would be a dmv reject

22          the38superman:      Right on

23          vargas_556:         I can’t do it because I owe tickets, my wife

24                              turns 21 in a few months, I can tell her to go

25                              and buy

26          the38superman:      Okay, no problem.     Let’s see what I will have

27                              then.

28
                                             7
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 8 of 38 Page ID #:1589



1           Overt Act No. 6:        On May 31, 2017, defendant FERNANDEZ

2     exchanged the following series of messages through the

3     “the38superman” Instagram account with Instagram user

4     “elvis_gomez22”:

5           the38superman:       Oh u in mex?

6           elvis_gomez22:       Could you send me a pic is it a colt?         I want

7                                it over there

8           the38superman:       U would need to buy it here what u do with it

9                                I can’t control that lol

10          elvis_gomez22:       Lol.   I’m interested on the 9 mm colt

11          Overt Act No. 7:        On June 11 and 12, 2017, defendant FERNANDEZ

12    exchanged the following series of messages through the

13    “the38superman” Instagram account with Instagram user

14    “jr_777exotics”:

15          jr_777exotics:       Ok cool I emailed you and you replied to me

16                               this morning I just read it. Can you send me

17                               an example of what you have in a .45 from

18                               $2200-$3000 And on a 38 super from 4200-5000.

19    Later, “the38superman” sent “jr_777exotics” photos of various

20    firearms.    The conversation continued:

21          the38superman:       These guns are about that price 6k out of

22                               state this one I’m keeping at that price and

23                               it will be legal sell ppt

24          jr_777exotics:       Out of state the premier is only like 1800

25                               isn’t it

26

27

28
                                             8
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 9 of 38 Page ID #:1590



1           the38superman:       Yeah the price r jacked one they enter this

2                                fucked Up State[.]     In general look at Any Gun

3                                out of state and bump it about 2k if sold here

4           Overt Act No. 8:        On June 17, 2017, defendant FERNANDEZ posted

5     the following on the “the38superman” Instagram account: “Colt .38

6     Super LW Commander 100% authentic locked and loaded for sale!             Send

7     me a DM [referring to a direct message] if interest for sale PPT

8     [referring to a private party transfer] . . . have a great father’s

9     day!”

10          Overt Act No. 9:        On August 2, 2017, defendant FERNANDEZ

11    exchanged the following series of messages through the

12    “the38superman” Instagram account with Instagram user “elpotrillo.”

13          elpotrillo:          How can I get a short barrel gun with you?

14          the38superman:      I only sell in Los Angeles with documentation

15                               papers

16            elpotrillo:        Okay, I am located in Culiacan but I have

17                               people in Los Angeles.     Just do not know what

18                               paperwork needed?

19            the38superman:     Paperwork needed in California to purchase a

20            gun.   Have them call me and I will them what is needed to

21            purchase a gun.

22          Overt Act No. 10:       On August 12, 2017, defendant FERNANDEZ

23    exchanged the following series of messages through the

24    “the38superman” Instagram account with Instagram user

25    “miguel_marquez16”:

26          miguel_marquez16: How are you able to get a gun in the US?            With

27                               your Social Security Number?

28
                                              9
                               THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 10 of 38 Page ID #:1591



1            the38superman:      Your driver license, car registration, and

2                                your firearms certification from the gun store

3            miguel_marquez16: My driver license?

4            the38superman:      Your car registration and firearms

5                                certification

6            miguel_marquez16: I got it[.]       Now that is a the problem[.]         How

7                                do crooks get a firearm?

8            the38superman:      You get a parent, girlfriend, or anyone that

9                                can go

10           miguel_marquez16: I have a female friend[.]         Her husband is a US

11                               Marine

12           Overt Act No. 11:      On August 15, 2017, defendant FERNANDEZ

13     exchanged the following series of messages through the

14     “the38superman” Instagram account with Instagram user “Flowers4jr.”

15           Flowers4jr:         do u sell guns

16           the38superman:      At times what u looking for ?

17           Flowers4jr:         A 1911 colt got a 38 super

18           the38superman:      I got several.    What’s ur budget like?       The

19                               prices vary … I haven [sic] ones that run from

20                               4500-9500 …. I have others that r less… I’m in

21                               Gardena.”

22           Overt Act Nos. 12–57: On or about the following dates, defendant

23     FERNANDEZ transferred the following firearms in private party

24     transfers through various FFLs, including several through Ronin

25     Tactical:

26

27

28
                                            10
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 11 of 38 Page ID #:1592



1        Overt Act    Firearm                          Transfer       FFL
         No.                                           Date
2        12           Colt Model 1911 A1 .38           7/10/2015      Fowler Gun
3                     caliber pistol, bearing                         Room
                      serial number SG08509E
4        13           Colt Model 1911 02991 .38        12/3/2015      Addax
                      caliber pistol, bearing                         Tactical
5                     serial number 159EZS
         14           Century Arms Model Draco         1/4/2016       Western
6                     7.62mm pistol, bearing                          Firearms
7                     serial number DR928510
         15           Sig Sauer Model GSR              1/9/2016       Ammo Brothers
8                     Revolution .45 caliber
                      pistol, bearing serial
9                     number GS11425
         16           Colt Model MK IV .45             1/9/2016       Ammo Brothers
10                    caliber pistol, bearing
11                    serial number SF08135E
         17           Colt Model 1911 A1 .45           1/29/2016      Ronin
12                    caliber pistol, bearing                         Tactical
                      serial number 60033B70
13       18           Colt Model Commander .38         2/4/2016       Ronin
14                    caliber pistol, bearing                         Tactical
                      serial number CSC034
15       19           Browning Model BDA 380           2/5/2016       Alamo Jewelry
                      caliber pistol, bearing
16                    serial number 425NT0210
         20           Colt Model 1911 SER 80 .45       2/28/2016      Turner’s
17                    caliber pistol, bearing                         Outdoorsman
18                    serial number CV24972
         21           Colt Model 1911 El Grito         3/4/2016       Turner’s
19                    .38 caliber pistol,                             Outdoorsman
                      bearing serial number
20                    MHC0181
         22           Remington Model 870 12-          3/5/2016       Turner’s
21                    gauge shotgun, bearing                          Outdoorsman
22                    serial number T765701V
         23           Colt Model Commander 9mm         3/28/2016      Ronin
23                    pistol, bearing serial                          Tactical
                      number 6622LW
24       24           Colt Model Mustang 380           4/11/2016      Ronin
                      caliber pistol, bearing                         Tactical
25                    serial number RR34114
26       25           Colt Model MK IV .45             4/21/2016      Ronin
                      caliber pistol, bearing                         Tactical
27                    serial number FG38229

28
                                            11
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 12 of 38 Page ID #:1593



1        Overt Act    Firearm                          Transfer       FFL
         No.                                           Date
2        26           Colt Model 05038 NMS .38         4/29/2016      Ronin
3                     caliber pistol, bearing                         Tactical
                      serial number NMS0258
4        27           Colt Model MK IV .38             5/6/2016       Turner’s
                      caliber pistol, bearing                         Outdoorsman
5                     serial number FR05659E
         28           Colt Model Super .38             5/14/2016      Ammo Brothers
6                     caliber pistol, bearing
7                     serial number 191130
         29           Colt Model 1911 .38              6/2/2016       Turner’s
8                     caliber pistol, bearing                         Outdoorsman
                      serial number 36756
9        30           Colt Model 1911 .38              6/2/2016       Turner’s
                      caliber pistol, bearing                         Outdoorsman
10                    serial number 38SS05430
11       31           Colt Model 1911 El Grito         6/6/2016       Ammo Brothers
                      .38 caliber pistol,
12                    bearing serial number
                      MHC0235
13       32           Colt Model Government .38        6/11/2016      Turner’s
                      caliber pistol, bearing                         Outdoorsman
14                    serial number 70S09560
15       33           Browning Model Hi Power          6/16/2016      Turner’s
                      9mm pistol, bearing serial                      Outdoorsman
16                    number 511ZM52822
         34           Colt Model Combat                7/8/2016       Ronin
17                    Commander 9mm, bearing                          Tactical
                      serial number 70SC14789
18       35           Colt Model 1911 .45              7/24/2016      Turner’s
19                    caliber pistol, bearing                         Outdoorsman
                      serial number 481862
20       36           Browning Model BDA 380           7/24/2016      Turner’s
                      caliber pistol, bearing                         Outdoorsman
21                    serial number 1466
         37           Colt Model 05138 Gold Cup        8/12/2016      Ronin
22
                      El Dorado .38 caliber                           Tactical
23                    pistol, bearing serial
                      number ELDOR187
24       38           Colt Model 1911 Gold Cup         8/25/2016      Fausto Quiroz
                      Match .38 caliber pistol,
25                    bearing serial number
                      NMS0314
26
         39           Beretta Model 92FS Compact       10/2/2016      Turner’s
27                    9mm pistol, bearing serial                      Outdoorsman
                      number BER244574
28
                                            12
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 13 of 38 Page ID #:1594



1        Overt Act    Firearm                          Transfer       FFL
         No.                                           Date
2        40           Colt Model Government .38        10/17/2016     Ronin
3                     caliber pistol, bearing                         Tactical
                      serial number 70N97023
4        41           Colt Model Custom                11/8/2016      Ronin
                      02071ELC2 .38 caliber                           Tactical
5                     pistol, bearing serial
                      number ELCEN8536
6        42           Colt Model Government .38        11/8/2016      Turner’s
7                     caliber pistol, bearing                         Outdoorsman
                      serial number MHE252
8        43           Colt Model 02991MHE .38          11/8/2016      Turner’s
                      caliber pistol, bearing                         Outdoorsman
9                     serial number MHE062
         44           Colt Model Government .38        12/4/2016      Fausto Quiroz
10                    caliber pistol, bearing
11                    serial number ELCEN4548
         45           Anderson Manufacturing           12/5/2016      Turner’s
12                    Model AM15 5.56mm rifle,                        Outdoorsman
                      bearing serial number
13                    2978F12
         46           Colt Model Mustang MK4 380       12/6/2016      Ronin
14                    caliber pistol, bearing                         Tactical
15                    serial number MU60153
         47           Colt Model Gold Cup .45          12/15/2016     Ronin
16                    caliber pistol, bearing                         Tactical
                      serial number SN22748
17       48           Colt Model 1911 .45              12/15/2016     Ronin
                      caliber pistol, bearing                         Tactical
18                    serial number 51BW
19       49           Colt Model Lightweight           12/15/2016     Ronin
                      Commander .45 caliber                           Tactical
20                    pistol, bearing serial
                      number FL01515
21       50           Colt Model 05038NMS .38          12/15/2016     Ronin
                      caliber pistol, bearing                         Tactical
22                    serial number NMS0167
23       51           Colt Model Mustang MK 4          12/19/2016     Ronin
                      380 caliber pistol,                             Tactical
24                    bearing serial number
                      MU24832
25       52           Colt Model 1911 .38              12/19/2016     Western
                      caliber pistol, bearing                         Firearms
26                    serial number MHE351
27

28
                                            13
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 14 of 38 Page ID #:1595



1        Overt Act    Firearm                          Transfer       FFL
         No.                                           Date
2        53           Colt Model 1911 .38              12/19/2016     Mike’s
3                     caliber pistol, bearing                         Gunsmithing
                      serial number MHE346
4        54           Colt Model 04617 Combat          12/26/2016     Ronin
                      Commander .45 caliber                           Tactical
5                     pistol, bearing serial
                      number FC05307
6        55           Colt Model Mustang 380           6/3/2017       Ammo Brothers
7                     caliber pistol, bearing
                      serial number RS22407
8        56           Colt Model Combat                6/3/2017       Little John’s
                      Commander .38 caliber                           Inc.
9                     pistol, bearing serial
                      number 70BS61417
10       57           Colt Model 02570XSET .38         6/10/2017      Turner’s
11                    caliber pistol, bearing                         Outdoorsman
                      serial number CPR076
12
              Overt Act No. 58:     On November 12, 2016, defendant ARAO, using
13
       the “RONINTACTICALGROUP” Instagram account, posted a picture showing
14
       a table at a gun show, with a banner laid over the table reading “The
15
       .38 Superman-Ronin Tactical” and that included an image of three guns
16
       placed around the Spanish words “Clava La Fusca Hay Reten,” which
17
       translates to “Hide Your Gun.       There’s a checkpoint.”
18
              Overt Act No. 59:     On May 27, 2017, defendant ARAO posted a
19
       picture of a Colt .38 Super pistol, along with a description of the
20
       firearm to the “RONINTACTICALGROUP” Instagram account.
21
              Overt Act No. 60:     On May 27, 2017, defendant FERNANDEZ,
22
       through “the38Superman” Instagram account, commented on the photo of
23
       the Colt .38 Super pistol the RONINTACTICALGROUP Instagram account
24
       posted, stating “this pistoldnis [sic] available here [sic] in
25
       California!    DM if interested.”
26
              Overt Acts 61-101:    On or about the following dates, defendant
27
       ARAO transferred the following firearms to himself from Ronin
28
                                            14
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 15 of 38 Page ID #:1596



1      Tactical Group, and then resold those firearms in a private party

2      transfer on the dates listed below, some of which were advertised on

3      the “the38superman” Instagram account:

4        Overt      Firearm                            Date of         Resale
         Act No.                                       Transfer to     Transfer
5                                                      Defendant       Date
                                                       ARAO
6
         61         Colt Model 02091 .38 caliber       5/28/2015       9/23/2015
7                   pistol, bearing serial number
                    38SS05866
8        62         Colt Model 02091 .38 caliber       5/28/2015       9/29/2015
                    pistol, bearing serial number
9                   38SS05851
10       63         Colt Model 02991T .38 caliber      10/28/2015      11/14/2015
                    pistol, bearing serial number
11                  CMX0185
         64         Colt Model 02991AZC .38            10/28/2015      11/19/2015
12                  caliber pistol, bearing
                    serial number AZC0177
13       65         Colt Model 02991 .38 caliber       10/28/2015      11/28/2015
14                  pistol, bearing serial number
                    2928311
15       66         Colt Model 02091 .38 caliber       10/22/2015      1/3/2016
                    pistol, bearing serial number
16                  38SS05839
         67         Colt Model 02091 .38 caliber       10/22/2015      1/4/2016
17                  pistol, bearing serial number
18                  38SS05781
         68         Colt Model 02091 .38 caliber       10/22/2015      1/6/2016
19                  pistol, bearing serial number
                    38SS06349
20       69         Colt Model 02091 .38 caliber       10/22/2015      1/16/2016
                    pistol, bearing serial number
21                  38SS06221
22       70         Colt Model 0207ELC2 .38            11/12/2015      2/11/2016
                    caliber pistol, bearing
23                  serial number ELCEN8545
         71         Colt Model 02091LTD .38            10/28/2015      2/18/2016
24                  caliber pistol, bearing
                    serial number 265LTD
25
         72         Colt Model 01991 .38 caliber       2/15/2016       3/4/2016
26                  pistol, bearing serial number
                    2928424
27

28
                                            15
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 16 of 38 Page ID #:1597



1        Overt      Firearm                            Date of         Resale
         Act No.                                       Transfer to     Transfer
2                                                      Defendant       Date
                                                       ARAO
3
         73         Colt Model 01991SCP .38            3/4/2016        3/16/2016
4                   caliber pistol, bearing
                    serial number 2872137
5        74         Colt Model 02091 .38 caliber       10/22/2015      3/28/2016
                    pistol, bearing serial number
6                   38SS06074
7        75         Colt Model 02091 .38 caliber       2/15/2016       4/3/2016
                    pistol, bearing serial number
8                   38SS05430
         76         Colt Model 02991AZC .38            3/10/2016       4/23/2016
9                   caliber pistol, bearing
                    serial number AZC0111
10       77         Colt Model 02091 .38 caliber       5/3/2016        5/14/2016
11                  pistol, bearing serial number
                    38SS05782
12       78         Colt Model 02091 .38 caliber       5/3/2016        5/15/2016
                    pistol, bearing serial number
13                  38SS05875
         79         Colt Model 02091 .38 caliber       5/3/2016        5/15/2016
14                  pistol, bearing serial number
15                  38SS05893
         80         Colt Model 02991 .38 caliber       5/3/2016        5/16/2016
16                  pistol, bearing serial number
                    2839209
17       81         Colt Model 02991T .38 caliber      3/10/2016       5/26/2016
                    pistol, bearing serial number
18                  CMX0090
19       82         Colt Model 02991 .38 caliber       5/3/2016        7/9/2016
                    pistol, bearing serial number
20                  2839306
         83         Colt Model 02991 .38 caliber       6/21/2016       7/9/2016
21                  pistol, bearing serial number
                    2933169
22
         84         Colt Model 02091 .38 caliber       5/19/2016       7/24/2016
23                  pistol, bearing serial number
                    38SS07723
24       85         Colt Model 02991 .38 caliber       6/21/2016       9/13/2016
                    pistol, bearing serial number
25                  2933163
         86         Colt Model 02991 .38 caliber       6/21/2016       10/15/2016
26
                    pistol, bearing serial number
27                  2933167

28
                                            16
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 17 of 38 Page ID #:1598



1        Overt      Firearm                            Date of         Resale
         Act No.                                       Transfer to     Transfer
2                                                      Defendant       Date
                                                       ARAO
3
         87         Colt Model 02071ELC2 .38           2/15/2016       11/7/2016
4                   caliber pistol, bearing
                    serial number ELCEN8707
5        88         Colt Model 02091 .38 caliber       5/19/2016       11/12/2016
                    pistol, bearing serial number
6                   38SS07467
7        89         Colt Model 02091 .38 caliber       5/19/2016       11/12/2016
                    pistol, bearing serial number
8                   38SS07754
         90         Colt Model 02091 .38 caliber       5/19/2016       11/13/2016
9                   pistol, bearing serial number
                    38SS07562
10       91         Colt Model 02991MHE .38            10/7/2016       11/16/2016
11                  caliber pistol, bearing
                    serial number MHE135
12       92         Colt Model 02091 .38 caliber       11/17/2016      12/11/2016
                    pistol, bearing serial number
13                  38SS09110
         93         Colt Model 02991 .38 caliber       6/21/2016       12/12/2016
14                  pistol, bearing serial number
15                  2933158
         94         Colt Model 02091 .38 caliber       11/17/2016      12/12/2016
16                  pistol, bearing serial number
                    38SS09149
17       95         Colt Model 02991 .38 caliber       6/21/2016       12/16/2016
                    pistol, bearing serial number
18                  2933159
19       96         Colt Model 02091 .38 caliber       11/17/2016      12/16/2016
                    pistol, bearing serial number
20                  38SS09144
         97         Colt Model 02091 .38 caliber       11/17/2016      12/16/2016
21                  pistol, bearing serial number
                    38SS09196
22
         98         Colt Model 02091 .38 caliber       11/17/2016      12/20/2016
23                  pistol, bearing serial number
                    38SS09317
24       99         Colt Model 02991 .38 caliber       10/7/2016       5/24/2017
                    pistol, bearing serial number
25                  MHE175
         100        Colt Model 02991 .38 caliber       10/21/2016      5/24/2017
26
                    pistol, bearing serial number
27                  MHE340

28
                                            17
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 18 of 38 Page ID #:1599



1        Overt      Firearm                            Date of         Resale
         Act No.                                       Transfer to     Transfer
2                                                      Defendant       Date
                                                       ARAO
3
         101        Colt Model 02991 .38 caliber       7/16/2017       7/26/2017
4                   pistol, bearing serial number
                    MHE098
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            18
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 19 of 38 Page ID #:1600



1                                         COUNT TWO

2                               [18 U.S.C. § 922(a)(1)(A)]

3            17.   Beginning on or before July 10, 2015, and continuing

4      through in or about September 2017, in Los Angeles County, within the

5      Central District of California, and elsewhere, defendant FERNANDEZ,

6      not being licensed as an importer, manufacturer, or dealer of

7      firearms, willfully engaged in the business of dealing in firearms,

8      specifically and including, but not limited to, the following

9      firearms, on or about the following dates:

10       Date             Firearm(s)
         7/10/2015        Colt Model 1911 A1 .38 caliber pistol, bearing
11                        serial number SG08509E
12       12/3/2015        Colt Model 1911 02991 .38 caliber pistol, bearing
                          serial number 159EZS
13       1/4/2016         Century Arms Model Draco 7.62mm pistol, bearing
                          serial number DR928510
14       1/9/2016         (1) Sig Sauer Model GSR Revolution .45 caliber
                              pistol, bearing serial number GS11425
15                        (2) Colt Model MK IV .45 caliber pistol, bearing
16                            serial number SF08135E
         1/29/2016        Colt Model 1911 A1 .45 caliber pistol, bearing
17                        serial number 60033B70
         2/4/2016         Colt Model Commander .38 caliber pistol, bearing
18                        serial number CSC034
         2/5/2016         Browning Model BDA 380 caliber pistol, bearing
19
                          serial number 425NT0210
20       2/28/2016        Colt Model 1911 SER 80 .45 caliber pistol, bearing
                          serial number CV24972
21       3/4/2016         Colt Model 1911 El Grito .38 caliber pistol,
                          bearing serial number MHC0181
22       3/5/2016         Remington Model 870 12-gauge shotgun, bearing
                          serial number T765701V
23
         3/28/2016        Colt Model Commander 9mm pistol, bearing serial
24                        number 6622LW
         4/11/2016        Colt Model Mustang 380 caliber pistol, bearing
25                        serial number RR34114
         4/21/2016        Colt Model MK IV .45 caliber pistol, bearing
26                        serial number FG38229
27       4/29/2016        Colt Model 05038 NMS .38 caliber pistol, bearing
                          serial number NMS0258
28
                                            19
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 20 of 38 Page ID #:1601



1        Date             Firearm(s)
         5/6/2016         Colt Model MK IV .38 caliber pistol, bearing
2                         serial number FR05659E
3        5/14/2016        Colt Model Super .38 caliber pistol, bearing
                          serial number 191130
4        6/2/2016         (1) Colt Model 1911 .38 caliber pistol, bearing
                              serial number 36756
5                         (2) Colt Model 1911 .38 caliber pistol, bearing
                              serial number 38SS05430
6        6/6/2016         Colt Model 1911 El Grito .38 caliber pistol,
7                         bearing serial number MHC0235
         6/11/2016        Colt Model Government .38 caliber pistol, bearing
8                         serial number 70S09560
         6/16/2016        Browning Model Hi Power 9mm pistol, bearing serial
9                         number 511ZM52822
         7/8/2016         Colt Model Combat Commander 9mm, bearing serial
10
                          number 70SC14789
11       7/24/2016        (1) Colt Model 1911 .45 caliber pistol, bearing
                               serial number 481862
12                        (2) Browning Model BDA 380 caliber pistol, bearing
                               serial number 1466
13       8/12/2016        Colt Model 05138 Gold Cup El Dorado .38 caliber
                          pistol, bearing serial number ELDOR187
14
         8/25/2016        Colt Model 1911 Gold Cup Match .38 caliber pistol,
15                        bearing serial number NMS0314
         10/2/2016        Beretta Model 92FS Compact 9mm pistol, bearing
16                        serial number BER244574
         10/17/2016       Colt Model Government .38 caliber pistol, bearing
17                        serial number 70N97023
         11/8/2016        (1) Colt Model Custom 02071ELC2 .38 caliber
18
                               pistol, bearing serial number ELCEN8536
19                        (2) Colt Model Government .38 caliber pistol,
                               bearing serial number MHE252
20                        (3) Colt Model 02991MHE .38 caliber pistol,
                               bearing serial number MHE062
21       12/4/2016        Colt Model Government .38 caliber pistol, bearing
                          serial number ELCEN4548
22
         12/5/2016        Anderson Manufacturing Model AM15 5.56mm rifle,
23                        bearing serial number 2978F12
         12/6/2016        Colt Model Mustang MK4 380 caliber pistol, bearing
24                        serial number MU60153
         12/15/2016       (1) Colt Model Gold Cup .45 caliber pistol,
25                             bearing serial number SN22748
26                        (2) Colt Model 1911 .45 caliber pistol, bearing
                               serial number 51BW
27                        (3) Colt Model Lightweight Commander .45 caliber
                               pistol, bearing serial number FL01515
28
                                            20
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 21 of 38 Page ID #:1602



1        Date             Firearm(s)
                          (4) Colt Model 05038NMS .38 caliber pistol,
2                             bearing serial number NMS0167
3        12/19/2016       (1) Colt Model Mustang MK 4 380 caliber pistol,
                              bearing serial number MU24832
4                         (2) Colt Model 1911 .38 caliber pistol, bearing
                              serial number MHE351
5                         (3) Colt Model 1911 .38 caliber pistol, bearing
                              serial number MHE346
6        12/26/2016       Colt Model 04617 Combat Commander .45 caliber
7                         pistol, bearing serial number FC05307
         6/3/2017         (1) Colt Model Mustang 380 caliber pistol, bearing
8                             serial number RS22407
                          (2) Colt Model Combat Commander .38 caliber
9                             pistol, bearing serial number 70BS61417
         6/10/2017        Colt Model 02570XSET .38 caliber pistol, bearing
10                        serial number CPR076
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            21
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 22 of 38 Page ID #:1603



1                                        COUNT THREE

2                               [18 U.S.C. § 922(a)(1)(A)]

3            18.   Beginning on or about September 23, 2015, and continuing

4      through on or about July 26, 2017, in Los Angeles County, within the

5      Central District of California, and elsewhere, defendant ARAO, not

6      personally being licensed as an importer, manufacturer, or dealer of

7      firearms, willfully engaged in the business of dealing in firearms,

8      specifically and including, but not limited to, the following

9      firearms, on or about the following dates:

10       Date           Firearm(s)
         9/23/2015      Colt Model 02091 .38 caliber pistol, bearing serial
11                      number 38SS05866
12       9/29/2015      Colt Model 02091 .38 caliber pistol, bearing serial
                        number 38SS05851
13       11/14/2015     Colt Model 02991T .38 caliber pistol, bearing serial
                        number CMX0185
14       11/19/2015     Colt Model 02991AZC .38 caliber pistol, bearing
                        serial number AZC0177
15
         11/28/2015     Colt Model 02991 .38 caliber pistol, bearing serial
16                      number 2928311
         1/3/2016       Colt Model 02091 .38 caliber pistol, bearing serial
17                      number 38SS05839
         1/4/2016       Colt Model 02091 .38 caliber pistol, bearing serial
18                      number 38SS05781
         1/6/2016       Colt Model 02091 .38 caliber pistol, bearing serial
19
                        number 38SS06349
20       1/16/2016      Colt Model 02091 .38 caliber pistol, bearing serial
                        number 38SS06221
21       2/11/2016      Colt Model 0207ELC2 .38 caliber pistol, bearing
                        serial number ELCEN8545
22       2/18/2016      Colt Model 02091LTD .38 caliber pistol, bearing
                        serial number 265LTD
23
         3/4/2016       Colt Model 01991 .38 caliber pistol, bearing serial
24                      number 2928424
         3/16/2016      Colt Model 01991SCP .38 caliber pistol, bearing
25                      serial number 2872137
         3/28/2016      Colt Model 02091 .38 caliber pistol, bearing serial
26                      number 38SS06074
27       4/3/2016       Colt Model 02091 .38 caliber pistol, bearing serial
                        number 38SS05430
28
                                            22
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 23 of 38 Page ID #:1604



1        Date           Firearm(s)
         4/23/2016      Colt Model 02991AZC .38 caliber pistol, bearing
2                       serial number AZC0111
3        5/14/2016      Colt Model 02091 .38 caliber pistol, bearing serial
                        number 38SS05782
4        5/15/2016      (1) Colt Model 02091 .38 caliber pistol, bearing
                            serial number 38SS05875
5                       (2) Colt Model 02091 .38 caliber pistol, bearing
                            serial number 38SS05893
6        5/16/2016      Colt Model 02991 .38 caliber pistol, bearing serial
7                       number 2839209
         5/26/2016      Colt Model 02991T .38 caliber pistol, bearing serial
8                       number CMX0090
         7/9/2016       (1) Colt Model 02991 .38 caliber pistol, bearing
9                           serial number 2839306
                        (2) Colt Model 02991 .38 caliber pistol, bearing
10                          serial number 2933169
11       7/24/2016      Colt Model 02091 .38 caliber pistol, bearing serial
                        number 38SS07723
12       9/13/2016      Colt Model 02991 .38 caliber pistol, bearing serial
                        number 2933163
13       10/15/2016     Colt Model 02991 .38 caliber pistol, bearing serial
                        number 2933167
14
         11/7/2016      Colt Model 02071ELC2 .38 caliber pistol, bearing
15                      serial number ELCEN8707
         11/12/2016     (1) Colt Model 02091 .38 caliber pistol, bearing
16                          serial number 38SS07467
                        (2) Colt Model 02091 .38 caliber pistol, bearing
17                          serial number 38SS07754
         11/13/2016     Colt Model 02091 .38 caliber pistol, bearing serial
18
                        number 38SS07562
19       11/16/2016     Colt Model 02991MHE .38 caliber pistol, bearing
                        serial number MHE135
20       12/11/2016     Colt Model 02091 .38 caliber pistol, bearing serial
                        number 38SS09110
21       12/12/2016     (1) Colt Model 02991 .38 caliber pistol, bearing
22                          serial number 2933158
                        (2) Colt Model 02091 .38 caliber pistol, bearing
23                          serial number 38SS09149
         12/16/2016     (1) Colt Model 02991 .38 caliber pistol, bearing
24                          serial number 2933159
                        (2) Colt Model 02091 .38 caliber pistol, bearing
25                          serial number 38SS09144
                        (3) Colt Model 02091 .38 caliber pistol, bearing
26
                            serial number 38SS09196
27       12/20/2016     Colt Model 02091 .38 caliber pistol, bearing serial
                        number 38SS09317
28
                                            23
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 24 of 38 Page ID #:1605



1        Date           Firearm(s)
         5/24/2017      (1) Colt Model 02991 .38 caliber pistol, bearing
2                           serial number MHE175
3                       (2) Colt Model 02991 .38 caliber pistol, bearing
                            serial number MHE340
4        7/26/2017      Colt Model 02991 .38 caliber pistol, bearing serial
                        number MHE098
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            24
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 25 of 38 Page ID #:1606



1                                         COUNT FOUR

2                                     [18 U.S.C. § 371]

3      A.    OBJECTS OF THE CONSPIRACY

4            19.   Beginning on or before May 29, 2016 and continuing through

5      on or about December 27, 2017, in Los Angeles County, within the

6      Central District of California, and elsewhere, defendants FERNANDEZ,

7      Camacho Jr., Camacho Sr., and Camacho Maravilla, together with others

8      known and unknown to the Grand Jury, knowingly combined, conspired,

9      and agreed with each other to knowingly and intentionally commit

10     offenses against the United States, namely: (1) Disposing of a

11     Firearm to a Prohibited Person, in violation of Title 18, United

12     States Code, Section 922(d)(1); (2) Being a Felon in Possession of a

13     Firearm or Ammunition, in violation of Title 18, United States Code,

14     Section 922(g)(1); and (3) Making a False Statement in a Federal

15     Firearm Licensee’s Records During Purchase of a Firearm, in violation

16     of Title 18, United States Code, Section 924(a)(1)(A).

17     B.    MEANS BY WHICH THE OBJECTS OF THE CONSPIRACY WERE TO BE

18           ACCOMPLISHED

19           20.   The objects of the conspiracy were to be accomplished, in

20     substance, as follows:

21                 a.    Defendants FERNANDEZ and Camacho Jr. would negotiate

22     the sale of firearms that had been shipped in interstate commerce and

23     would arrange the time, date, and location for the sale of the

24     firearms to take place.

25                 b.    Defendants FERNANDEZ and Camacho Jr., and either

26     defendant Camacho Sr. or defendant Camacho Maravilla, would meet at

27     Turner’s Outdoorsman, Ronin Tactical, or Ammo Brothers to transfer

28
                                            25
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 26 of 38 Page ID #:1607



1      firearms from defendant FERNANDEZ to defendants Camacho Jr. and

2      either defendant Camacho Sr. or defendant Camacho Maravilla.

3                  c.     Defendants FERNANDEZ, Camacho Sr., and Camacho

4      Maravilla would dispose of firearms to defendant Camacho Jr., knowing

5      and having reasonable cause to believe that defendant Camacho Jr. had

6      been convicted of a felony.

7                  d.     Defendant Camacho Jr., despite having been convicted

8      of a felony, would possess and use the firearms.

9      C.    OVERT ACTS

10           21.   On or about the following dates, in furtherance of the

11     conspiracy and to accomplish the objects of the conspiracy,

12     defendants FERNANDEZ, Camacho Jr., Camacho Sr., and Camacho

13     Maravilla, and others known and unknown to the Grand Jury, committed

14     various overt acts within the Central District of California, and

15     elsewhere, including, but not limited to, the following:

16           June 2, 2016 Straw Purchase
17           Overt Act No. 1:       On May 31, 2016, defendant FERNANDEZ, using

18     Instagram account “the38superman,” had a direct message conversation

19     with defendant Camacho Jr., using Instagram account “calichilivin”

20     regarding the sale of firearms.        During that conversation, defendant

21     FERNANDEZ sent a photograph of two Colt .38 Super pistols, and quoted

22     the prices as $4,200 and $5,500, respectively.

23           Overt Act No. 2:       On June 2, 2016, defendant FERNANDEZ sent a

24     text message to defendant Camacho Jr., writing: “.8 miles,”

25     indicating he was .8 miles away from their meeting location.

26

27

28
                                            26
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 27 of 38 Page ID #:1608



1            Overt Act No. 3:       On June 2, 2016, defendants FERNANDEZ,

2      Camacho Jr., and Camacho Sr. met at Turner’s Outdoorsman in Norwalk,

3      California, to conduct a firearm transaction.

4            Overt Act No. 4:       On June 2, 2016, defendant Camacho Sr.

5      executed a Form 4473, stating that he was the actual purchaser of a

6      Colt Model 1911 .38 caliber pistol, bearing serial number 36756 (the

7      “36756 pistol”), and a Colt Model 1911 .38 caliber pistol, bearing

8      serial number 38SS05430 (the “38SS05430 pistol”).

9            Overt Act No. 5:       On June 19, 2016, defendant Camacho Jr.

10     possessed three Colt pistols at his residence in Salinas, California

11     (the “CAMACHO Residence”), including the 38SS05430 pistol.

12           Overt Act No. 6:       On December 20, 2017, defendant Camacho Jr.

13     possessed the 36756 pistol and the 38SS05430 pistol at the CAMACHO

14     Residence.

15           November 8, 2016 Straw Purchase
16           Overt Act No. 7:       On October 10, 2016, defendants FERNANDEZ

17     and Camacho Jr. had a text message conversation regarding the sale of

18     firearms.    During that conversation, defendant FERNANDEZ wrote: “He

19     wants to get ri[d] of another one like a package deal.            Lol.”

20     Defendant FERNANDEZ then sent via text message two photographs of two

21     pistols, adding: “For 9500...lol.”

22           Overt Act No. 8:       On November 7, 2016, defendants FERNANDEZ

23     and Camacho Jr. had a text message conversation regarding a firearms

24     transaction.    Defendant FERNANDEZ wrote: “Around what time viejon

25     [are you coming] so I can get sick at work!!! Lol.”

26           Overt Act No. 9:       On November 7, 2016, defendant Camacho Jr.

27     sent via text message a photograph of two firearms to an unindicted

28
                                            27
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 28 of 38 Page ID #:1609



1      co-conspirator (“CC-1”), and a text message stating (in Spanish):

2      “[The one on top is your brother in laws’, and the one below is

3      mine].”

4            Overt Act No. 10:      On November 8, 2016, defendant FERNANDEZ

5      sent a text message to defendant Camacho Jr., writing: “In the

6      wh[i]t[e] truck.”

7            Overt Act No. 11:      On November 8, 2016, defendants FERNANDEZ,

8      Camacho Jr., and Camacho Sr. met at Turner’s Outdoorsman in Norwalk,

9      California to conduct a firearm transaction.

10           Overt Act No. 12:      On November 8, 2016, defendant Camacho Sr.

11     executed a Form 4473, stating that he was the actual purchaser of a

12     Colt Model Custom .38 caliber pistol, bearing serial number ELCEN8536

13     (the “ELCEN8536 pistol”), and a Colt Model Government, .38 caliber

14     pistol, bearing serial number MHE252 (the “MHE252 pistol”).

15           Overt Act No. 13:      On November 8, 2016, defendant Camacho Jr.

16     sent via text message two photographs of a pistol to CC-1, including

17     a photograph of a person holding the MHE252 pistol.

18           Overt Act No. 14:      On November 19, 2016, defendant FERNANDEZ,

19     using Instagram account “the38superman,” wrote to a third person on

20     Instagram (in Spanish): “[This one has already left with my friend

21     calichilivin [defendant Camacho Jr.] ... this one is going to

22     Northern Cali in a few weeks].”

23           Overt Act No. 15:      On November 26, 2016, defendant Camacho Jr.

24     possessed the MHE252 pistol at the CAMACHO Residence.

25           Overt Act No. 16:      On December 12, 2016, defendants Camacho Jr.

26     and Camacho Maravilla each fired pistols together at a firing range

27     in Watsonville, California.

28
                                            28
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 29 of 38 Page ID #:1610



1            Overt Act No. 17:      On December 20, 2017, defendant Camacho Jr.

2      possessed the ELCEN8536 pistol and the MHE252 pistol at the CAMACHO

3      Residence.

4            December 15, 2016 Straw Purchase
5            Overt Act No. 18:      On November 18, 2016, defendant FERNANDEZ

6      took via his cellphone a photograph of a Colt .38 Super caliber

7      pistol, with serial number NMS0167, at his residence in Norwalk,

8      California.

9            Overt Act No. 19:      On November 23, 2016, defendant Camacho Jr.

10     had a text message conversation with CC-1 regarding the purchase of a

11     firearm.    During that conversation, defendant Camacho Jr. sent via

12     text message two photographs of a pistol, with a serial number ending

13     in 0167, in a red box with a key to CC-1, writing (in Spanish):

14     “[Your other pistol you wanted has arrived.]”          CC-1 responded (in

15     Spanish): “[What about mine?]”       Defendant Camacho Jr. then wrote (in

16     Spanish): “[I have already told the guy, he is going to advise me

17     when it arrives.     It is a little bit more difficult because I want it

18     with no papers.     You remember I explained this to you.         I will get it

19     for you my love.]”

20           Overt Act No. 20:      On December 15, 2016, defendants FERNANDEZ,

21     Camacho Jr., and Camacho Maravilla met at Ronin Tactical in Gardena,

22     California to conduct a firearms transaction.

23           Overt Act No. 21:      On December 15, 2016, defendant Camacho

24     Maravilla executed Form 4473, stating that he was the actual

25     purchaser of a Colt .38 Super caliber pistol, bearing serial number

26     NMS0167 (the “NMS0167 pistol”).

27

28
                                            29
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 30 of 38 Page ID #:1611



1            December 16, 2016 Straw Purchases
2            Overt Act No. 22:      On December 15, 2016, defendant Camacho Jr.

3      had a text message conversation with CC-1 regarding the purchase of a

4      firearm.    During that conversation, defendant Camacho Jr. sent CC-1 a

5      photograph of two pistols, a black pistol at the top and a stainless

6      steel pistol on the bottom.       Defendant Camacho Jr. then wrote (in

7      Spanish): “[I purchased the bottom one.]”

8            Overt Act No. 23:      On December 16, 2016, defendant Camacho

9      Maravilla executed a Form 4473, stating that he was the actual

10     purchaser of three Colt .38 Super caliber pistols, bearing serial

11     numbers 2933159, 38SS09144, 38SS09196, respectively (the “2933159,

12     38SS09144, 38SS09196 pistols”).

13           Overt Act No. 24:      On December 20, 2017, defendant Camacho Jr.

14     possessed the 2933159, 38SS09144, 38SS09196 pistols at the CAMACHO

15     Residence.

16           December 19, 2016 Straw Purchase
17           Overt Act No. 25:      On December 15, 2016, defendant Camacho Jr.

18     had a text message conversation with CC-1 regarding the purchase of a

19     firearm.    During that conversation, defendant Camacho Jr. sent two

20     photographs of a Colt .380 caliber pistol with serial number MU24832

21     to CC-1.    CC-1 responded (in Spanish): “[This one is mine.]”

22     Defendant Camacho Jr. responded (in Spanish): “Working on it... I

23     asked him to sell it to me without any paperwork.           I have almost

24     convinced him... So you know that I have not forgotten you.”

25           Overt Act No. 26:      On December 19, 2016, defendant Camacho

26     Maravilla executed a Form 4473, stating that he was the actual

27

28
                                            30
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 31 of 38 Page ID #:1612



1      purchaser of a Colt .380 caliber pistol, with serial number MU24832

2      (the “MU24832 pistol”).

3            Overt Act No. 27:      On January 1, 2017, defendant Camacho Jr.

4      sent a video via text message to CC-1 of defendant Camacho Jr. firing

5      six rounds of a pistol over a wall.

6            Overt Act No. 28:      On January 1, 2017, defendant Camacho Jr.

7      had a text message conversation with a third party regarding firing

8      firearms.    During that conversation, the third party asked (in

9      Spanish): “[Did you shoot yesterday?]”         Defendant Camacho Jr.

10     responded (in Spanish): “[Yea I did just one clip 8 bullets.]”

11           Overt Act No. 29:      On January 3, 2017, defendant Camacho Jr.

12     had a text message conversation with CC-1 regarding the purchase of a

13     firearm.    Camacho Jr. sent a photograph of the MU24832 pistol to CC-

14     1.   CC-1 responded (in Spanish): “[Yours or mine.]”          Defendant

15     Camacho Jr. then wrote (in Spanish): “[For my home.           Yours has

16     arrived going to send.      It’s yours.]”     CC-1 wrote (in Spanish):

17     “[Hahaha good.]”

18           Overt Act No. 30:      On February 28, 2017, defendants Camacho Jr.

19     and FERNANDEZ had a conversation via the messaging application

20     WhatsApp about cleaning firearms.        During that conversation,

21     defendant Camacho Jr. wrote: “And then this just happened probly

22     [sic] in the last month cause when I used on New Years it was still

23     clean.”

24           Overt Act No. 31:      On December 20, 2017, defendant Camacho Jr.

25     possessed the MU24832 pistol at the CAMACHO Residence.

26

27

28
                                            31
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 32 of 38 Page ID #:1613



1            July 29, 2017 Straw Purchase
2            Overt Act No. 32:      On May 27, 2017, defendants FERNANDEZ and

3      Camacho Jr. had a text message conversation regarding the purchase of

4      firearms.    During that conversation, defendant FERNANDEZ sent five

5      photographs of a Colt 9mm pistol, bearing serial number 70L27233, to

6      defendant Camacho Jr.      Defendant FERNANDEZ then wrote: “This is

7      clean... no box but I’ll give u a soft case and one extra mag (it’s

8      not a colt) but works just fine.        I want 2500.    Hey I got a box just

9      like the one for ur Vicente Guererro.         If ur interested in it for one

10     of your girls.     The red wooden box.     With the key and all.”

11     Defendant Camacho Jr. responded: “He said it’s nice[.]            But we would

12     have to wait right[?]      How much you want for the box[?]”        Defendant

13     FERNANDEZ then wrote: “Bro I’m going on vac. [i]n 15 days and I need

14     Feria (money.. lol so we can do it chinguen a su madre los feds [fuck
15     the feds] .. .”
16           Overt Act No. 33:      On June 23, 2017, defendants FERNANDEZ and

17     Camacho Jr. had a conversation via their Instagram accounts regarding

18     the purchase of a firearm.       During that conversation, defendant

19     FERNANDEZ wrote: “Daaaaeemm compa u in LA ? Lol let me know when u
20     want to pick up these mojosas.... my bud said he would let the dorada
21     go for 6500.”     Defendant Camacho Jr. responded: “Nah I was on my way

22     to tijuas to drop off my paps and my lil bro there going down to

23     Michoacán.    I think I’m going to jump on it I just have to wait for

24     my dad to get back so we can do that in about a week.”

25           Overt Act No. 34:      On June 30, 2017, defendants FERNANDEZ and

26     Camacho Jr. had a conversation via their Instagram accounts regarding

27     the purchase of a firearm.       During that conversation, defendant

28
                                            32
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 33 of 38 Page ID #:1614



1      FERNANDEZ sent a photograph depicting a Colt pistol bearing serial

2      number 27057LW (the “27057LW pistol”).         Defendant Camacho Jr.

3      responded: “I think I am going to have to jump on it.”

4            Overt Act No. 35:      On July 7, 2017, defendant FERNANDEZ and

5      Camacho Jr. had a conversation via WhatsApp regarding the purchase of

6      firearms.    During that conversation, defendant FERNANDEZ wrote: “So

7      when u think I’ll be coming down compa?”         Defendant Camacho Jr.
8      responded: “I’m picking up my paps [defendant Camacho Sr.] at the

9      airport I’m going g to try and go next week I’ll let you know like

10     Monday or Tuesday see when my dad has a chance.”          Defendant FERNANDEZ

11     later wrote: “I wish I can keep em.”        Defendant Camacho Jr.

12     responded: “Nah you said they were for me.”          Defendant FERNANDEZ

13     later wrote: “Just tell me con cual t pienas animar [which one you
14     are interested in] to have an idea,” later adding: “And so u can give

15     me time to call in sick lol.”

16           Overt Act No. 36:      On July 10, 2017, defendants FERNANDEZ and

17     Camacho Jr. had a conversation via WhatsApp regarding the purchase of

18     firearms.    During that conversation, defendant FERNANDEZ sent a video

19     of the 27057LW pistol.      Defendant FERNANDEZ also wrote: “y estas
20     putadas [and these bitches] crack if u fire the gun lol so they r
21     just for show.”     Defendant Camacho Jr. responded: “So have to be

22     changing them when I fire it.”

23           Overt Act No. 37:      On July 28, 2017, defendants FERNANDEZ and

24     Camacho Jr. had a conversation via WhatsApp regarding the purchase of

25     a firearm.    During that conversation, defendant FERNANDEZ wrote: “So

26     we still on for manana ???”       Defendant Camacho Jr. responded: “Simon
27     [yes man] tomorrow hay lo veo [I’ll see you].”
28
                                            33
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 34 of 38 Page ID #:1615



1            Overt Act No. 38:      On July 29, 2017, defendants FERNANDEZ,

2      Camacho Jr., and Camacho Sr. met at Ammo Brothers in Cerritos,

3      California, to conduct a firearm transaction.

4            Overt Act No. 39:      On July 29, 2017, defendant Camacho Sr.

5      executed a Form 4473, stating that he was the actual purchaser of the

6      27057LW pistol.

7            Overt Act No. 40:      On August 13, 2017, defendant FERNANDEZ

8      wrote to a third party using his Instagram account: “yes it’s still

9      here my buddy @calichilivin [defendant Camacho Jr.] is going to pick

10     them up soon I hope…. ajjajaja … he just bought the fully gold plated

11     one …”

12           Overt Act No. 41:      On August 22, 2017, defendants FERNANDEZ and

13     Camacho Jr. had a conversation via WhatsApp regarding the purchase of

14     a firearm.    During that conversation, defendant FERNANDEZ wrote: “If

15     u come sometime in sept. I can try and have the chino [Chinese] do
16     the paper and I can take them close to ur home (on oct 7) I got a

17     15ñera to go to modesto ... that’s closer to u k no?”           Defendant

18     FERNANDEZ then added: “U can come bring pops to do the paperwork and

19     I can take the paper he signs out there when I deliver the guns I t
20     jefas alal pachange ya k estas ahi [then you can go and have a great
21     time]!”   Defendant Camacho Jr. responded: “Simon [yes man] that sound
22     good.”

23           Overt Act No. 42:      On August 30, 2017, defendants FERNANDEZ and

24     Camacho Jr. had a conversation via WhatsApp regarding the purchase of

25     a firearm.    During that conversation, defendant FERNANDEZ sent a

26     photograph of a stainless steel Colt pistol.          Defendant FERNANDEZ

27

28
                                            34
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 35 of 38 Page ID #:1616



1      also wrote: “it’s a plain one like the one u bought with the sides

2      engraved only.”

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            35
                              THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 36 of 38 Page ID #:1617



1                                        COUNT SEVEN

2                          [18 U.S.C. §§ 922(d)(1), 2(a), 2(b)]

3            22.   On or about the following dates, in Los Angeles County,

4      within the Central District of California, defendants FERNANDEZ,

5      Camacho Sr., and Camacho Maravilla, each aiding and abetting the

6      other, and aided and abetted and willfully caused by defendant

7      Camacho Jr., knowingly sold and disposed of the following firearms to

8      defendant Camacho Jr., knowing and having reasonable cause to believe

9      that defendant Camacho Jr. had been convicted of a felony:

10       COUNT     DEFENDANTS            DATE          FIREARMS
11       SEVEN     FERNANDEZ,            07/29/2017 Colt Model Commander .38
                   Camacho Sr.,                     caliber pistol, bearing
12                 Camacho Jr.                      serial number 27057LW
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              36
                                THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 37 of 38 Page ID #:1618



1                                           COUNT TEN

2                           [18 U.S.C. §§ 924(a)(1)(A), 2(a), 2(b)]

3              23.    On or about the following dates, in Los Angeles County,

4      within the Central District of California, defendants FERNANDEZ,

5      Camacho Jr., Camacho Sr., and Camacho Maravilla, each aiding and

6      abetting the other, knowingly made, and willfully caused to be made,

7      false statements and representations with respect to information

8      required by the provisions of Title 18, United States Code, Chapter

9      44, to be kept in the records of the following federal firearms

10     licensees, in that defendants Camacho Sr. and Camacho Maravilla

11     executed and submitted Forms 4473, stating that defendants Camacho

12     Sr. and Camacho Maravilla were the actual buyers of the following

13     firearms listed on the Forms 4473, when, in truth and in fact, as

14     defendants FERNANDEZ, Camacho Sr., Camacho Jr., and Camacho Maravilla

15     then well knew, defendants Camacho Sr. and Camacho Maravilla were not

16     the actual buyers of the firearms, but were acquiring the firearms on

17     behalf of defendant Camacho Jr.:

18       COUNT       DEFENDANTS           DATE          FIREARMS          LICENSEE
19       TEN         FERNANDEZ,           07/29/2017    Colt Model        Ammo
                     Camacho Sr.,                       Commander .38     Brothers
20                   Camacho Jr.                        caliber pistol,
21                                                      bearing serial
                                                        number 27057LW
22

23

24

25

26

27

28
                                                37
                                  THE INDICTMENT IS NOT EVIDENCE
     Case 2:18-cr-00121-PSG Document 244-1 Filed 11/15/19 Page 38 of 38 Page ID #:1619



1                                        COUNT ELEVEN

2                        [18 U.S.C. §§ 924(a)(1)(A), 2(a), 2(b)]

3            24.   On or about July 24, 2016, in Los Angeles County, within

4      the Central District of California, defendants FERNANDEZ and BIANCA

5      ELIZABETH IBARRIA (“IBARRIA”) and co-conspirator Adalberto de Jesus

6      Vasquez Pelayo, Jr. (“Pelayo”), each aiding and abetting the other,

7      knowingly made, and willfully caused to be made, a false statement

8      and representation with respect to information required by the

9      provisions of Title 18, United States Code, Chapter 44, to be kept in

10     the records of Turner’s Outdoorsman, in that defendant IBARRIA

11     executed and submitted a Form 4473, stating that defendant IBARRIA

12     was the actual buyer of the firearms listed on the Form 4473, a Colt

13     Model 1911 .45 caliber pistol, bearing serial number 481862, and a

14     Browning Model BDA 380 caliber firearm, bearing serial number 1466,

15     when, in truth and in fact, as defendants IBARRIA and FERNANDEZ, and

16     co-conspirator Pelayo, then well knew, defendant IBARRIA was not the

17     actual buyer of the Colt Model 1911 .45 caliber pistol, bearing

18     serial number 481862, but was acquiring the firearm on behalf of co-

19     conspirator Pelayo.

20

21

22

23

24

25

26

27

28
                                            38
                              THE INDICTMENT IS NOT EVIDENCE
